Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 25, 2022 has been entered.  All arguments and the IDSs submitted on Feb. 25, 2022  have been fully considered.  
 
Status of the Claims 
	Claims 1, 2, 8, 50, 51, 53, 56, and 58-70 are currently pending.
Claims 1, 2, 50, 51, 53, 56, 59, 60, and 63-65 are amended.
	Claims 3-7, 9-49, 52, 54, 55 and 57 are cancelled. 
New claims 67-70 have been added.  
	Claims 1, 2, 8, 50, 51, 53, 56, and 58-70 have been considered on the merits.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 101
New claim rejections under 35 USC § 101 have been added to address the claim amendments.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 8, 51, 53, and 58-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.  
Claim 1 recites the judicial exceptions of: 
“performing linear discriminant analysis using the four or more analytes to determine efficacy of the dialysis prescription”; and
“updating the dialysis prescription for the patient based on the efficacy of the dialysis prescription”. 

The step of performing a linear discriminant analysis using the analytes to determine the efficacy of the dialysis is a mathematical operation and is considered a judicial exception, see MPEP 2106.04(a)(2)(I).  The step of updating dialysis prescription for the patient based on the efficacy of the dialysis prescription is considered a judicial exception since it is a mental process, see MPEP 2106.04(a)(2)(II).  
These are judicial exceptions which are not integrated into a practical application because the additional steps of:
“obtaining a sample from a dialysis patient and obtaining a Raman spectrum from the patient sample”; and
“detecting the presence of two or more analytes within the patient sample from the Raman spectrum”,
do not add meaningful limitations to the abstract ideas because they amount to simply to gathering samples and data from patient.  The additional sample and data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient samples which are obtained (abstract, 0001, 0010 and 0011).  There is no further step of applying the mental step of providing a dialysis prescription for the patient to a practical application such as a certain treatment based on a particular pattern presented by two or more particular analytes in the Raman spectrum.  
Additionally, these are judicial exceptions which are not integrated into a practical application because the additional step of:
“treating the dialysis patient according to the updated dialysis prescription”,
does not add meaningful limitations to the abstract ideas because does not actually provide a treatment or prophylaxis.  No action that effects a particular treatment or prophylaxis for a particular disease or condition is being recited, see MPEP 2106.04(d)(2).  It appears to more of an ‘apply it’ type limitation than an actual treatment. 
Similarly, claims 2, 8, 65 and 66, contain additional steps which do not integrate the judicial exceptions into a practical application, because the additional steps of providing a Raman spectrum of urea and creatinine as claim 2, the patient sample is a dialysate, blood, plasma or urine as recited in claim 8, the presence of four or more analytes within the patient Raman spectrum is detected by selecting one or more wavelength(s) of interest as recited in claim 65, and the one or more wavelength(s) is selected from about 900 cm-1, about 1000 cm-1, about 1040 cm-1, and/or about 1070 cm-1 as recited in claim 66 do not add meaningful limitations to the abstract ideas because they amount to simply to gathering data and sample type.  The additional limitations to the steps do not add meaningful limitations to the method as they are insignificant extra-solution activities. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient blood samples (abstract, 0001, 0010 and 0022).  Womble teaches that the excitation wavelengths will range from 700 nm to 2.5 µm (0038), analytes are detected by changes in intensity of light at particular wavelengths (0022) and selecting wavelengths of the Raman spectrum that are of interest (0034). 
Claim 58 contains the additional step of modifying the prescription during dialysis of the patient to provide a dynamic dialysis  prescription based on analyte kinetics represented from multiple samples.  Claim 59 contains the additional limitation of the pattern presented by the relative presence of four or more of the analytes is representative of a particular treatment out characteristic.  Similarly, claim 69 contains the additional limitations which do not integrate the judicial exceptions into a practical application, because the additional limitations of the updated dialysis prescription comprises increasing or decreasing dialysis treatment time, increasing or decreasing the rate of blood flow through a dialyzer or increasing or decreasing the frequency of dialysis treatments recited in claim 69.  These additional steps and limitations do not add meaningful limitations to the abstract ideas because none of the limitation provide a particular treatment or prophylaxis.  No action that effects a particular treatment or prophylaxis for a particular disease or condition is being recited in any of these claims, see MPEP 2106.04(d)(2).  It appears to more of an ‘apply it’ type limitation than an actual treatment.
Claim 70, recites the judicial exception of: 
“the efficacy of the dialysis prescription is based on a comparison between the patient sample and the one or more reference Raman spectrum”.
The step of comparing the patient sample to the one or more reference Raman spectrum on the efficacy of the dialysis prescription is considered a judicial exception since it is a mental process, see MPEP 2106.04(a)(2)(II). 
Claim 51 recites the judicial exception of: 
 “wherein the treating is based on a difference between the molecular fingerprint of the Raman spectrum of the first patient sample and the molecular fingerprint of Raman spectrum of the reference”; and 
The step of basing the treating on a difference between the molecular fingerprint of the Raman spectrum of a patient sample and the molecular fingerprint of the Raman spectrum of the reference sample is considered a judicial exception since it is a mental process. 
These judicial exceptions are not integrated into a practical application because the additional steps of:
“obtaining a first patient sample from a dialysis patient”;
“providing a patient Raman spectrum from the first patient sample”; 
“providing one or more reference Raman spectrum”; and
“detecting a molecular fingerprint of two or more analytes in each Raman spectrum”; 
do not add meaningful limitations to the abstract ideas because they amount to simply to gathering data from patient and controls.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient samples and control samples by irradiating the sample with light and detecting with a detector (abstract, 0001, 0010 and 0022-0026).  
Additionally, this is a judicial exception that is not integrated into a practical application because the additional step of:
“treating the dialysis patient according to a dialysis prescription”,
does not add meaningful limitations to the abstract ideas because does not actually provide a treatment or prophylaxis.  No action that effects a particular treatment or prophylaxis for a particular disease or condition is being recited, see MPEP 2106.04(d)(2).  It appears to more of an ‘apply it’ type limitation than an actual treatment.  Additionally, there is no further step of how the difference between the molecular finger prints is being used or applied to the treating of the patient.  There is no 
practical application such as a certain treatment based on a particular difference between the fingerprints. 
Claim 53 recites the judicial exception of: 
 “wherein the treating is based on analyte kinetics of two or more of the analytes of the first and second patient samples”; and 
The step basing the treating on the analyte kinetics of two or more of the analytes of the first and second patient samples is considered a judicial exception since it is a mental process.  
This judicial exception is not integrated into a practical application because the additional steps recited in claim 50 of:
“obtaining a first patient sample from a dialysis patient”;
“providing a patient Raman spectrum from the first patient sample”; 
“providing one or more reference Raman spectrum”; and
“detecting a molecular fingerprint of two or more analytes in each Raman spectrum”;  
and the additional steps recited in claim 53 of:
“obtaining a third patient sample from the dialysis patient”,
do not add meaningful limitations to the abstract ideas because they amount to simply to gathering data from patient and controls.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient samples and control samples by irradiating the sample with light and detecting with a detector (abstract, 0001, 0010 and 0022-0026).  
Additionally, this is a judicial exception that is not integrated into a practical application because the additional step of:
“treating the dialysis patient according to a dialysis prescription”,
does not add meaningful limitations to the abstract ideas because does not actually provide a treatment or prophylaxis.  No action that effects a particular treatment or prophylaxis for a particular disease or condition is being recited, see MPEP 2106.04(d)(2).  It appears to more of an ‘apply it’ type limitation than an actual treatment.  Additionally, there is no further step of how the difference between the molecular finger prints is being used or applied to the treating of the patient.  There is no 
practical application such as a certain treatment based on a particular difference between the fingerprints. 
Claim 67 recites the judicial exception of: 
 “comparing the molecular fingerprint of the Raman spectrum of the first patient sample with one or more of the reference Raman spectrum in a statistical model by way of a processor to classify the patient according to one or more known treatment outcome characteristics or disease state status”; and 
The step of comparing the molecular fingerprint in a statistical model by way of a process is considered a judicial exception since it is a mental process.  
This judicial exception is not integrated into a practical application because the additional steps recited in claim 50 of:
“obtaining a first patient sample from a dialysis patient”;
“providing a patient Raman spectrum from the first patient sample”; 
“providing one or more reference Raman spectrum”; and
“detecting a molecular fingerprint of two or more analytes in each Raman spectrum”;  
and the additional limitation recited in claim 56 of:
providing a Raman spectrum wherein the two or more analytes are urea and creatinine”,
and the additional steps recited in claim 67 of:
“detecting a molecular fingerprint of two or more analytes relative to one another in the Raman spectrum of the first patient sample”,
do not add meaningful limitations to the abstract ideas because they amount to simply to gathering data from patient and controls.  Similarly, claim 68, contains the additional step of detecting a molecular fingerprint of four or more analytes relative to one another in the Raman spectrum of the first patient, which does not integrate the judicial exception of claim 67 into a practical application, because it amounts to simply to gathering data and sample type.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient samples and control samples by irradiating the sample with light and detecting with a detector (abstract, 0001, 0010 and 0022-0026).  
The claim has the additional element of comparing the patient spectrum with one or more reference spectrum in a statistical model using the processor to classifying the patient according to one or more of the known treatment outcome characteristics or disease state statuses.  The processer in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (performing a statistical model to classify the patient spectrum).  There is no further step of applying the mental step of the comparison and classification of the patient to a practical application such as a certain treatment based the on the comparison and classification or a certain additional data collecting step based on the comparison and classification.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  

Claim 60 recites the judicial exception of: 
 “determining a treatment of the patient based on the presence of one or the four or more of the analytes relative to another of the four or more of the analytes.” 
The step of determining a treatment of the patient based on the presence of one or the four or more of the analytes relative to another of the four or more of the analytes is considered a judicial exception since it is a mental process, see MPEP 2106.04(a)(2)(II). 
This judicial exception is not integrated into a practical application because the additional steps of:
“obtaining a patient Raman spectrum from a sample associated with a dialysis patient”; and
“detecting the presence of two or more analytes within the patient Raman spectrum”,
do not add meaningful limitations to the abstract ideas because they amount to simply to gathering samples and data from patient.  The additional sample and data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient samples which are obtained (abstract, 0001, 0010 and 0011).  There is no further step of applying the mental step of providing a dialysis prescription for the patient to a practical application such as a certain treatment based on a particular pattern presented by two or more particular analytes in the Raman spectrum.  
Additionally, this is a judicial exception which is not integrated into a practical application because the additional step of:
“treating the dialysis patient according to the determined treatment”,
does not add meaningful limitations to the abstract ideas because does not actually provide a treatment or prophylaxis.  No action that effects a particular treatment or prophylaxis for a particular disease or condition is being recited, see MPEP 2106.04(d)(2).  It appears to more of an ‘apply it’ type limitation than an actual treatment. 
Similarly, claim 61, contains an additional step which does not integrate the judicial exceptions into a practical application, because the additional step of providing a Raman spectrum of urea and creatinine as claim 61, does not add meaningful limitations to the abstract idea because it amounts to simply to gathering data and sample type.  The additional limitations to the steps do not add meaningful limitations to the method as they are insignificant extra-solution activities. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient blood samples (abstract, 0001, 0010 and 0022).
Claim 62 recites the judicial exception of: 
 “providing a second prescription during dialysis of the patient which is a dynamic dialysis prescription based on analyte kinetics represented from Raman spectra obtained from multiple samples of the patient.” 
This step of providing a second prescription during the patient based on analyte kinetics represented from Raman spectra obtained from multiple samples of the patient is considered a judicial exception since it is a mental process. 
Claim 63 recites the judicial exception of: 
 “the presence of one of the four or more analytes relative to another of the four or more of the analytes is representative of a particular treatment outcome characteristics or disease state.” 
This limitation where the presence of one of the two or more analytes relative to another of the two of more of the analytes and where this is representative of a particular treatment outcome characteristics or disease state is considered a judicial exception since it is a mental process. 
Claim 64 recites the judicial exception of: 
 “there is a change in the presence of one of the four or more analytes relative to another of the four or more analytes and the prescription is based on the change.” 
This limitation where the change in the presence of one of the two or more analytes relative to another of the two or more analytes and basing the prescription on the change is considered a judicial exception since it is a mental process. 


Claim Rejections - 35 USC § 112
The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been revised to address the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 60 recites a step of “determining a treatment of the patient based on the presence of one of the four or more analytes relative to another of the four or more analytes”.  Similarly, claim 63 recites the limitation of “wherein the presence of one or the four or more analytes relative to another of the four or more of the analytes is representative of a particular treatment outcome characteristics or disease state”, and claim 64 recites the limitation of “wherein there is a change in the presence of one of the four or more analytes relative to another of the four or more analytes and the prescription is based on the change.”  The specification describes that using several Raman spectroscopic methods can be used which allow the clinician to analyze the molecular components of the fluid samples to use the analysis to assess the patient and modify treatment (para. 0052 and 0053 of unpublished specification).  There is no description in the specification of determining a treatment of the patient on the presence of four or more analytes relative to the presence of other analytes in the sample.  There is no description in the specification describing using a comparison of analytes within a single Raman spectrum to a determining a treatment.  Claims 61 and 62 depend from claim 60 and, therefore, must also be rejected under 35 U.S.C. § 112, first paragraph.
This is a new matter rejection.

The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 59, lines 1-2, the phrase "the pattern presented by relative presence of four or more of the analytes" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are revised due to amendment.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 50, 51, and 53 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Womble et al. (US 2010/0165324 A1) as evidenced by Balan et al. (Materials, 2019).
With respect to claim 50, Womble teaches a method for determining dialysis treatment efficacy and providing a dialysis prescription for the patient (abstract, 0001 0011 and 0030-0031).  With respect to the first recited step of claim 50, Womble teaches obtaining a blood sample from a dialysis patient (the patient would have a dialysis prescription) (abstract, 0001, 0010, 0011, and 0021). 
With respect to the second recited step of claim 50, Womble teaches detecting the presence of two or more analytes within the patient sample from the Raman spectrum by obtaining a Raman spectroscopic signature (analyte pattern) of one or more analytes present in the blood of the patient or a combination of species of analytes (abstract, 0001, 0010, 0011, 0021, 0023-0026, 0028 and Fig. 5-6).  
With respect to third step of claim 50, Womble teaches the providing a Raman spectral data for a healthy individual (a reference sample with a known disease state status and a control) (0022).  Womble teaches a look-up table can be used for plotting urea predictions versus a reference comprising of healthy individuals or threshold concentration in healthy individuals (0022).  
With respect to the fourth and fifth recited steps of claim 50, Womble teaches the data being used to control the extent and duration of the individual patient’s dialysis treatment (updating the dialysis prescription for the patient based on the efficacy of dialysis prescription and treating the patient according to the updated dialysis prescription) (0008-0011, 0030 and 0031).  
With respect to fourth step of claim 50, the Raman spectral data or analyte signatures taught in Womble are patterns and represent molecular fingerprints of analytes as demonstrated in Fig. 5 and 6 and as evidenced by Balan.  Balan reports that Raman spectroscopies produce finger-print type information on the composition and the molecules within the composition (abstract and pg. 4 last para.).  
With respect to claim 51, Womble teaches comparing the Raman spectral data (analyte pattern) of the patient with the data of the healthy individual to determine the level of the analyte in the patient (0022, 0037 and Fig. 5-6).  
With respect to claims 53, Womble teaches comparing the Raman spectral data of the patient with the data of the individual over time to determine the level of the analytes in the patient and the effectiveness of the treatment (disease state) (0022, 0030-0031 and 0037).  This would require multiple samples and treatment based on the kinetics of the analytes in the samples.  
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 50, 51, 53, 58, 59, 65, 66, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Womble et al. (US 2010/0165324 A1) (ref. of record) as evidenced by Balan et al. (Materials, 2019) (ref. of record) in view of Munger et al. (US 8,125,623 B2).
With respect to claim 1, Womble teaches a method for determining dialysis treatment efficacy and providing a dialysis prescription for the patient (abstract, 0001 0011 and 0030-0031).  With respect to the first recited step of claim 1, claim 8, and the first recited step of claim 50, Womble teaches obtaining a blood sample from a dialysis patient (the patient would have a dialysis prescription) (abstract, 0001, 0010, 0011, 0021). 
With respect to the second recited step of claims 1 and 50, Womble teaches detecting the presence of two or more and four or more analytes within the patient sample from the Raman spectrum by obtaining a Raman spectroscopic signature (analyte pattern) of one or more analytes present in the blood of the patient or a combination of species of analytes (abstract, 0001, 0010, 0011, 0021, 0023-0026, 0028 and Fig. 5-6).  In further support, Munger teaches a method for analyzing changes in a bodily fluid and/or tissue in order to identify or monitor the appearance, progression or treatment of a disease or condition in a subject by measuring the spectral properties or changes in the bodily fluid and correlating the measured properties or changes to a corresponding clinical condition or change in a clinical condition (abstract). Additionally, Munger teaches a similar method of analyzing blood samples of hemodialysis patients where the spectral data is obtained and numerous molecules and the patterns in the data are studied for changes to determine the patient’s clinical status or condition (Col. 9 lines 46-67).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to detect the presence of four or more analytes to determine the efficacy of the dialysis prescription, since Womble teaches that one or more analytes can be analyzed in the Raman spectrum and Munger teaches the numerous molecules in spectral data can be used to determine the effectiveness of treatment and/or the clinical condition of a dialysis patient. 
With respect to third recited steps of claims 1 and 50, Womble teaches the providing a Raman spectral data for a healthy individual (a reference sample with a known disease state status and a control) (0022).  Womble teaches a look-up table can be used for plotting urea predictions versus a reference comprising of healthy individuals or threshold concentration in healthy individuals (0022).  
With respect to the fourth recited steps of claims 1 and 50, the fifth recited step of claim 50, the sixth and seventh recited steps of claim 1, and claim 69, Womble teaches the data being used to control the extent and duration of the individual patient’s dialysis treatment (updating the dialysis prescription for the patient based on the efficacy of dialysis prescription and treating the patient according to the updated dialysis prescription) (0008-0011, 0030 and 0031).  
With respect to fourth step of claim 50, the Raman spectral data or analyte signatures taught in Womble are patterns and represent molecular fingerprints of analytes as demonstrated in Fig. 5 and 6 and as evidenced by Balan.  Balan reports that Raman spectroscopies produce finger-print type information on the composition and the molecules within the composition (abstract and pg. 4 last para.).  
With respect to claims 51 and 70, Womble teaches comparing the Raman spectral data (analyte pattern) of the patient with the data of the healthy individual to determine the level of the analyte in the patient (0022, 0037 and Fig. 5-6).  
With respect to claims 53 and 70, Womble teaches comparing the Raman spectral data of the patient with the data of the individual over time to determine the level of the analytes in the patient and the effectiveness of the treatment (disease state) (0022, 0030-0031 and 0037).  This would require multiple samples and treatment based on the kinetics of the analytes in the samples.  With respect to claims 58 and 69, Womble teaches the method can be used to determine the urea clearance efficiency and to control the extent and duration of the dialysis session (modifying the prescription during the dialysis of the patient to provide a dynamic dialysis prescription based on analyte kinetics represented from multiple samples of the patient) (0008-0011)
With respect to claim 8, Womble teaches detecting the urea levels in blood plasma samples and blood undergoing hemodialysis (abstract, 0010-0011 and 0047).  
With respect to claim 59, Womble teaches determining the progress of urea removal during the course of hemodialysis to determine the effectiveness of the treatment (the pattern presented by two or more of the analytes is representative of a particular treatment outcome characteristic or disease state) (0030 and 0031). In further support, Munger teaches a method for analyzing changes in a bodily fluid and/or tissue in order to identify or monitor the appearance, progression or treatment of a disease or condition in a subject by measuring the spectral properties or changes in the bodily fluid and correlating the measured properties or changes to a corresponding clinical condition or change in a clinical condition (abstract).  Additionally, Munger teaches a similar method of analyzing blood samples of hemodialysis patients where the spectral data is obtained and numerous molecules and the patterns in the data are studied for changes to determine the patient’s clinical status or condition (Col. 9 lines 46-67).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to detect the presence of four or more analytes to determine the efficacy of the dialysis prescription over time, since Womble teaches that one or more analytes can be analyzed in the Raman spectrum over time and Munger teaches the numerous molecules in spectral data can be used to determine the effectiveness of treatment and/or the clinical condition of a dialysis patient.
With respect to claim 65, Womble teaches the analytes are detected by selecting a wavelength of interest (0047).  With respect to claim 66, Womble teaches selecting the wavelength of 1001 cm-1 (about 1000 cm-1) for urea concentration (0047).
Womble does not teach the method where linear discriminant analysis using the four or more analytes to determine efficacy of the dialysis prescription is performed as recited in the fifth recited step of claim 1.  However, Munger teaches linear discriminant analysis can be used to summarize the spectral data into a small number of clinically relevant indices/parameters (Col. 7 lines 42-45).  
According, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by Womble to include the step of performing linear discriminant analysis using the four or more analytes to determine efficacy of the dialysis prescription for the benefit of processing the Raman spectrum to determine the state of the dialysis patient as taught by Munger.  It would have been obvious to one of ordinary skill in the art to include a step of performing linear discriminant analysis using the four or more analytes to determine efficacy of the dialysis prescription, since similar methods of using Raman spectrum of patient samples were known to use linear discriminant analysis to analyze the spectral data of patient samples as taught by Munger.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Womble to include the step of performing linear discriminant analysis using the four or more analytes to determine efficacy of the dialysis prescription, since similar methods of using spectral data of patient samples were known to use linear discriminant analysis to analyze the data as taught by Munger.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 2, 56, 61, 67 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Womble as evidenced by Balan in view of Munger (as applied to claims 1, 8, 50, 51, 53, 58, 59, 65, 66, 69 and 70 above), and further in view of Cunningham et al. (US 2012/0276549 A1) (ref. of record).
The teachings of Womble and Munger can be found in the previous rejection above. 
With respect to claims 2, 56 and 61, Womble teaches the analyte is urea (0009 and 0021) and Womble teaches the analytes can be any chemical composition released in the bloodstream such as toxins released by microorganisms, products of metabolic activity or a compound imbibed by an individual (0021).  Womble does not teach the method where the four or more analytes is urea and creatinine as recited in claims 2, 56 and 61.  However, Cunningham teaches the concentrations of creatinine and urea in blood and urine are widely used for determining kidney function (0057) and teaches Raman spectroscopy has been successfully used to detect urea and creatinine in bodily fluid using both human urine and an artificial urine control containing concentrations that are the same as healthy human urine (0058).  Cunningham further teaches a method of detecting analytes to help give information regarding the patient’s status and diagnosis of renal dysfunction (0049 and 0057).  Accordingly, at the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Womble to include providing the analyte pattern of creatinine, for the benefit of further diagnosing kidney function in a patient as taught by Cunningham.  It would have been obvious to one of ordinary skill in the art to include other known analytes for the diagnosing of kidney function in the method of Womble such as creatinine, since creatinine was known to be used to diagnose kidney function and measured by Raman spectrum as taught by Cunningham and Womble teaches the method using multiple analytes.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Womble to include providing the analyte pattern of creatinine, since similar methods of measuring analytes by Raman spectrum to determining kidney function and disease were known to measure creatinine by Raman spectrum for kidney function and disease analysis as taught by Cunningham.  
With respect claims 67 and 68, the Raman spectral data or analyte signatures taught in Womble are patterns and represent molecular fingerprints of analytes as demonstrated in Fig. 5 and 6 and as evidenced by Balan.  Balan reports that Raman spectroscopies produce finger-print type information on the composition and the molecules within the composition (abstract and pg. 4 last para.).  
With respect claim 67, Womble teaches the method where a microprocessor is used for receiving or downloading data from other sources, for analysis and for comparing ratios of integrated signals with known values or a correlating function to obtain an estimate of the chemical constituent or property of interest (comparing the patient Raman spectrum with the one or more reference Raman spectrum in a statistical model by way of a processor to classify the patient according to one or more of the known treatment outcome characteristics or disease state statues) (Figs. 1, 3 and 4, 0032, and 0035-0037).  Womble teaches producing a concentration correlation using the Raman spectra data versus concentration to form a linear response (a form of statistical analysis to extract urea concentration from the Raman spectral features (0048).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 60 and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Womble et al. (US 2010/0165324 A1) (ref. of record) in view of Alfano et al. (US 6,151,522) (ref. of record).
With respect to claim 60, Womble teaches a method for determining dialysis treatment efficacy and providing a dialysis prescription for the patient (abstract, 0001 0011 and 0030-0031).  With respect to the first recited step of claim 60, Womble teaches obtaining a blood sample from a dialysis patient (abstract, 0001, 0010, 0011, and 0021). 
With respect to the second recited step of claim 60, detecting the presence of four or more analytes within the patient sample from the Raman spectrum by obtaining a Raman spectroscopic signature (analyte pattern) of one or more analytes present in the blood of the patient or a combination of species of analytes (abstract, 0001, 0010, 0011, 0021, 0023-0026, 0028 and Fig. 5-6).  
With respect to the fourth recited step of claim 60, Womble teaches the data being used to control the extent and duration of the individual patient’s dialysis treatment (treating the patient according to the determined prescription) (0008-0011, 0030 and 0031).
With respect to claim 62, Womble teaches the data being used to control the extent and duration of the individual patient’s dialysis treatment (providing a dialysis prescription for the patient based on a pattern presented by two or more of the analytes in the Raman spectrum and treating the patient according to a dialysis prescription based on the molecular fingerprint) (0008-0011, 0030 and 0031).  
Womble does not explicitly teach the method where preparing a dialysis prescription for the dialysis patient is based on the presence of one of the four or more of the analytes relative to another of the four or more of the analytes as recited in the third recited step of claim 60.  Similarly, Womble does not teach the presence of one or the four or more analytes relative to another of the two of more of the analytes is representative of a particular treatment outcome characteristics or disease state as recited in claim 63.  However, Alfano teaches a similar method of using Raman spectrum analysis for diagnosing diseases and disease state (abstract and Col. 10 lines 28-32) where the method can be used to detect levels of Raman-active constituents in blood, urine, lymph and salvia (Col. 9 lines 22-33).  Alfano teaches the method where the presence of multiple analytes in the sample relative to each other are used to determine a disease state of the patient (Col. 9 line 57 to Col. 10 line 36).  According, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by Womble to include the step of preparing a dialysis prescription for the dialysis patient based on the presence of one of the two or more of the analytes relative to another of the two or more of the analytes for the benefit of further defining the disease state of the dialysis patient as taught by Alfano.  It would have been obvious to one of ordinary skill in the art to include a step of preparing a dialysis treatment based on the presence of four or more analytes in a Raman spectrum patient sample relative to the presence of other analytes in the sample, since similar methods of using Raman spectrum of patient samples were known to diagnosis disease state in a patient by analyzing the presence of different analytes relative to each other as taught by Alfano.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Womble to include the step of preparing a dialysis prescription for the dialysis patient based on the presence of one of the four or more of the analytes relative to another of the four or more of the analytes, since similar methods of using Raman spectrum of patient samples were known to diagnosis disease state in a patient by analyzing the presence of different analytes relative to each other as taught by Alfano.  
With respect to claim 64, Womble teaches the method can be used to determine the urea clearance efficiency and to control the extent and duration of the dialysis session (modifying the prescription during the dialysis of the patient to provide a dynamic dialysis prescription based on analyte kinetics represented from multiple samples of the patient and prescription is based on the change in analytes) (0008-0011).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 61 is rejected under 35 U.S.C. 103(a) as being unpatentable over Womble in view of Alfano (as applied to claims 60 and 62-64 above), and further in view of Cunningham et al. (US 2012/0276549 A1) (ref. of record).
The teachings of Womble and Alfano can be found in the previous rejection above. 
With respect to claim 61, Womble teaches the analyte is urea (0009 and 0021) and Womble teaches the analytes can be any chemical composition released in the bloodstream such as toxins released by microorganisms, products of metabolic activity or a compound imbibed by an individual (0021).  Womble does not teach the method where the four or more analytes is urea and creatinine as recited in claim 61.  However, Cunningham teaches the concentrations of creatinine and urea in blood and urine are widely used for determining kidney function (0057) and teaches Raman spectroscopy has been successfully used to detect urea and creatinine in bodily fluid using both human urine and an artificial urine control containing concentrations that are the same as healthy human urine (0058).  Cunningham further teaches a method of detecting analytes to help give information regarding the patient’s status and diagnosis of renal dysfunction (0049 and 0057).  Accordingly, at the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Womble to include providing the analyte pattern of creatinine, for the benefit of further diagnosing kidney function in a patient as taught by Cunningham.  It would have been obvious to one of ordinary skill in the art to include other known analytes for the diagnosing of kidney function in the method of Womble such as creatinine, since creatinine was known to be used to diagnose kidney function and measured by Raman spectrum as taught by Cunningham and Womble teaches the method using multiple analytes.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Womble to include providing the analyte pattern of creatinine, since similar methods of measuring analytes by Raman spectrum to determining kidney function and disease were known to measure creatinine by Raman spectrum for kidney function and disease analysis as taught by Cunningham.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Feb. 25, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. §101, Applicant argues the claims have been amended to include a practical application.  Specifically, claim 1 includes the limitation of “treating the dialysis patient according to the updated dialysis prescription” and claim 60 includes the limitation of “determining a treatment of the patient based on the presence of one of the four or more analytes relative to another of the four or more analytes; and treating the patient accordingly” (Remarks pg. 13-14 bridging para.).  However, this argument was not found to be persuasive, as explained in the new rejections under 35 U.S.C. §101, these limitations do not integrate the judicial exceptions into a practical application. The limitations are general and do not describe a specific treatment protocol, see MPEP 2106.04(d)(2).
With respect to the rejections under 35 U.S.C. §112 (a), Applicant argues the amendments to claim 60, are supported in the specification in Fig. 3 and para. 0120, which shows the analysis of the collected data, updating treatment protocol accordingly, and treating of the patient (Remarks pg. 14 para. 4).  However, this argument was not found to be persuasive, since the para. 0120 and Fig. 3 are directed to making a comparison of the Raman spectra of target analytes with data or values from a patient database.  The claims are directed to a comparison being made within the single Raman spectrum.  As explained in the rejection, there is no description in the specification of determining a treatment of the patient on the presence of four or more analytes relative to the presence of other analytes in the sample.  In other words, there is no description in the specification describing using a comparison of analytes within a single Raman spectrum to a determining a treatment.  

With respect to the rejections under 35 U.S.C. §102 and 103, Applicant argues that the cited references do not teach or suggest “performing linear discriminant analysis using the four or more analytes to determine the efficacy of the dialysis prescription” and “updating the dialysis prescription for the patient based on the efficacy of the dialysis prescription; and treating the dialysis patient according to the updated dialysis prescription” as recited in claim 1 (Remarks pg. 14-15 bridging para.).  The Applicant’s amendments limiting the claims to include these new limitations necessitated new rejections.  Applicant’s arguments are drawn to the cited references failing to teach these new limitations.  However, the new limitations are addressed in the new rejections. 
Applicant argues that the cited references do not teach or suggest, “detecting a molecular fingerprint of two or more analytes in each Raman spectrum; and treating the patient according to a dialysis prescription” as recited in claim 50 (Remarks pg. 14-15 bridging para.).  Similarly, Applicant argues that the references do not teach or suggest “determining a treatment of the patient based on the presence of one of the four or more analytes relative to another of the four or more analytes; and treating the patient according to the determined treatment” as recited in claim 60 (Remarks pg. 15-16 bridging para.).  Similarly, Applicant argues that the Office has not shown how Womble teaches or suggests treating the patient based on more than one molecule in the Raman spectrum and that a larger number of selected analytes provides more specific information on dialysis efficacy than simply considering one or two analytes (Remarks pg. 16 para. 2).  However, these arguments were not found to be persuasive, since Womble teaches the step of comparing an analyte pattern within the patient Raman spectrum of the two or more analytes with an analyte pattern within the one or more reference Raman spectrum of the two or more analytes (0011, 0022, 0037 and Fig. 5-6).  The Raman spectral data or analyte signatures taught in Womble are patterns as demonstrated in Fig. 5 and 6.  In addition, Munger teaches a similar method of analyzing changes in a bodily fluid and/or tissue in order to identify or monitor the appearance, progression or treatment of a disease or condition in a subject by measuring the spectral properties or changes in the bodily fluid and correlating the measured properties or changes to a corresponding clinical condition or change in a clinical condition and analyzing blood samples of hemodialysis patients where the spectral data is obtained and numerous molecules and the patterns in the data are studied for changes to determine the patient’s clinical status or condition (abstract and Col. 9 lines 46-67).  At the effective time of filing of the claimed invention, as shown by Womble and Munger, the method of detecting and analyzing multiple analytes or molecules in spectral data to determine the condition of a dialysis patient was known. 
Applicant argues that Alfano only determines the concentration of a single analyte by comparing the Raman spectrum to the analyte to an appropriate standard and does not show additional analytes like the present method which involve more complex analysis (Remarks pg. 16 para. 2).  This argument was not found to be persuasive, since Alfano does teach comparing multiple different analytes to determine the disease state of a patient and teaches the method where the presence of multiple analytes in the sample relative to each other are used to determine a disease state of the patient (Col. 9 line 57 to Col. 10 line 36).

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632